UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6071


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

CREADELL HUBBARD,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-cr-00322-BR-1)


Submitted:   May 19, 2015                        Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Creadell Hubbard, Appellant Pro Se. James J. Kurosad, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Creadell Hubbard seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability           will     not    issue          absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the    merits,       a   prisoner          satisfies       this   standard      by

demonstrating        that     reasonable            jurists       would     find      that    the

district      court’s      assessment         of     the    constitutional           claims    is

debatable     or     wrong.         Slack     v.     McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and      that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Creadell       Hubbard        has       not     made        the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3